Citation Nr: 1234803	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-36 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection a laceration of the left ring finger.

3.  Entitlement to service connection for a laceration of the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in August 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the August 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for a laceration of the left ring finger is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the appellant has a current lung disorder, for VA compensation purposes.

2.  The evidence of record does not demonstrate that the appellant has a current left hand disability, for VA compensation purposes.



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A disability due to a laceration of the left hand were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for a lung disorder and entitlement to service connection for a laceration of the left hand.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a letter dated in October 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's service treatment records have also been associated with the claims file, to the extent possible, including records from the Michigan National Guard obtained in February 2012.  The RO also attempted to obtain records from the National Personnel Records Center (NPRC) and was notified that the NPRC did not have the appellant's records in a September 2006 letter.  The RO notified the appellant that it was having difficulty locating the service medical records and requested that the appellant furnish documents that could substitute for service medical records in a January 2007 notice letter.  The appellant's Social Security Administration records have been associated with the file.  

In the August 2011 remand, the Board requested that the appellant be requested to complete a VA Form 21-4142 Authorization and Consent to Release Information to VA, for treatment records from the Hawks Clinic.  The claims file indicates the Agency of Original Jurisdiction (AOJ) made several attempts to contact the appellant at all of the appellant's addresses of record.  In a January 2012 memorandum, the AOJ concluded that the appellant could not be located.  The AOJ noted that all VA Medical Centers, former address and telephone numbers were called.  A computer search (on file) was also conducted to no avail.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the appellant has not provided VA with his current address of record and the AOJ made several attempts to contact the appellant, the Board finds that VA has completed its duty to assist in regard to the records from Hawks Clinic and complied with the August 2011 remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As discussed below, the evidence of record does not reflect that the appellant has a current lung disorder or residuals of a laceration of the left hand.  As there is no evidence of a current lung disorder or disability due to a laceration of the left hand, the Board finds that a VA examination is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

Lung Disorder

The appellant contends that he is entitled to service connection for a lung disorder.  For the reasons that follow, the Board concludes that service connection is not warranted.

At the March 2011 Board hearing, the appellant asserted that he had nerve damage and emphysema in his lungs.  (Board Hearing Transcript (Tr.) at 4)  He stated that he had pneumonia during basic training.  (Tr. at 3)  The appellant's service treatment records reflect that he was treated for pneumonia in July 1978.  However, there is no evidence that the appellant has been diagnosed with a lung disorder, to include emphysema, during the period on appeal.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a lung disorder, to include emphysema, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a lung disorder, service connection is not warranted in this matter.

Although a lay person may be competent to diagnose a disability in some circumstances, a lung disorder, to include emphysema, is not the type of disorder which is susceptible to lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, although the appellant has asserted that he has a lung disorder, in the absence of competent medical evidence supporting his assertion, the Board finds that he is not competent to state that he has a lung disability for VA compensation purposes.  
   
The Board concludes that the preponderance of the evidence is against a finding that the appellant has a lung disorder, to include emphysema, related to his military service.  As the preponderance of the evidence is against the claim for service connection for a lung disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Left Hand Laceration

The appellant contends that he is entitled to service connection for a laceration of the left hand.  For the reasons that follow, the Board concludes that service connection is not warranted.

At the March 2011 hearing, the appellant stated that he had a scar on his left finger.  (Tr. at 11)  He indicated that the cut on his hand happened at the same time, during basic training.  However, there is no indication that the appellant had a scar on his left hand, only on his left finger.  As discussed below, the appellant's claim for entitlement to service connection for residuals of a laceration of the left ring finger is addressed separately and remanded for additional development.  There is no evidence in the claims file that the appellant has any current residuals of a left hand laceration.  At the Board hearing, the appellant stated that his left hand "healed up."  (Tr. at 16)  He reported that there was no ongoing medical care for the hand.  (Tr. at 17)  The Board also notes that although there is a record of a left ring finger laceration in the appellant's discharge examination report, there is no evidence of a left hand laceration.  The appellant did report that he "cut up" his hand in an October 1978 report of medical history.

As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability.  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a left hand laceration or disability at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Without a current showing of residuals of a left hand laceration or residuals of a left hand laceration, service connection is not warranted in this matter.

Although a lay person may be competent to report a diagnosis of a disability, the appellant has not reported that he has any current residuals of a left hand laceration.  At the March 2011 hearing, the appellant noted that he had a scar on his left index finger, but he did not indicate that he had any residuals, including scars, on his left hand. 
   
The Board concludes that the preponderance of the evidence is against a finding that the appellant has residuals of a left hand laceration related to his military service.  As the preponderance of the evidence is against the claim for service connection for a residuals of a left hand laceration, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder is denied.

Entitlement to service connection for a laceration of the left hand is denied.


REMAND

In regard to the appellant's claim for service connection for residuals of a laceration of the left ring finger, the Board finds that additional development is necessary prior to adjudication of the claim.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the March 2011 Board hearing, the appellant noted that he had a scar on his finger.  (Tr. at 11)  The undersigned Veterans Law Judge also noted that there was a scar.  Id.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the appellant is also competent to report that he has a scar on his left ring finger due to the laceration.  

A March 1978 enlistment examination report did not note any identifying body marks or scars.  An October 1978 discharge examination report notes that the appellant had a laceration on the fourth digit of his left hand.  In the October 1978 report of medical history, the appellant noted that last night he cut his hand up.  Although the appellant's service treatment records have not been associated with the claims file, the discharge examination report indicates the appellant had a laceration of the fourth digit of his left hand upon discharge from service.  

The Board notes that at the March 2011 hearing, the appellant testified that he cut his left finger when he smashed a glass while intoxicated.  Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303 (2011).  Nevertheless, the discharge examination report does not indicate that the laceration was due to the appellant's willful misconduct.  The appellant has not been evaluated at a VA examination.  As the appellant has a current scar on his left ring finger and the appellant's enlistment and discharge examinations indicate a laceration on the left finger was incurred during service, a VA examination is necessary prior to adjudication of the claim under McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for  VA examination to determine the following: 

* Identify any residuals of a laceration of the left ring finger, to include a scar.

* Provide an opinion as to whether any current residuals of a laceration of the left ring finger, if any, are at least as likely as not (meaning likelihood of at least 50%) related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a laceration of the left ring finger.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


